department of the treasury tax_exempt_and_government_entities_division release number release date uil code internal_revenue_service s dearborn street chicago il date taxpayer_identification_number form s 990-t tax_year s ended xx xx xx person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lfa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely nanette m downing director exempt_organizations exams enclosures publication publication form_6018 form 886-a envelope letter catalog number 34801v department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items year period ended org xx xx xx issue does org club continue to qualify for exemption under internal_revenue_code sec_501 given that it receives more than of its gross_receipts including investment_income from sources outside its membership on a recurring basis facts org is recognized as an organization exempt under sec_501 of the internal_revenue_code the club received exemption on may 20xx according to its articles of incorporation the primary purpose of the club is to promote the intellectual moral charitable religious benevolent cultural and recreational interests of its members and the community in general by providing a place for meetings social functions recreation and cultural activities or such other facilities which may further interests on the part of the members of this corporation or the community in general the organization’s source of financial support for its initial year of operation as an exempt entity the year ended december 20xx is investment_income the organization’s sources of financial support for subsequent years under examination years ended december 20xx and december 20xx are also investment_income the club does not receive membership dues according to its articles of incorporation all members in good standing of the council no aa of the automatically become members of org and have the right to vote at any general membership meeting the club filed a form_1120 u s_corporation income_tax return prior to receiving exemption the real_estate and personal_property of the club was sold on december 20xx beginning january 20xx members of council no aa held meetings periodically to discuss the options available to them regarding the use of the funds generated by the sale the funds are currently being held as an investment the buyers of the property have leased it to a third party who operates it as a restaurant and bar the new owners continue to provide meeting rooms for the groups who were previously serviced by the club and also provide a storage room for the organization all activities are conducted by volunteers of the organization there are no employees of the organization the club reported the following sources and amounts of revenue on forms for periods ending december 20xx december 20xx and december 20xx form 886-a ev department of the treasury - internal_revenue_service page -1- form 886a explanation of items department of the treasury - internal_revenue_service name of taxpayer org year period ended xx xx xx club activities-member club activities-nonmember membership dues and assessments interest on savings and temporary cash investments total nonmember income total nonmember investment_income total income 20xx 20xx 20xx - - - - - - - dollar_figure dollar_figure dollar_figure _dollar_figure - - - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _ - - - - - - - a b c dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure nonmember - a c total nonmember investment - b c based on conducting a three year analysis of gross_receipts it has been noted that the organization received of income during tax years ending december 20xx december 20xx and december 20xx from investment_income the gross_receipts received by the club are over the threshold permitted in public law the club has made charitable_contributions to organizations exempt under sec_501 within their community the club has indicated if they are not exempt under sec_501 -social club they are exempt under sec_501 -social welfare organization due to these charitable_contributions law internal_revenue_code sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the income_tax regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law amended the exclusive provision to read substantially’ in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items year period ended org xx xx xx status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non- members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members’ use of club facilities c in addition the committee report states that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in internal_revenue_code sec_501 where it derives a substantial part of its income from non-member sources revproc_71_17 sets forth the guidelines for determining the effect of gross_receipts derived from the general public’s use of a social club’s facilities on exemption under internal_revenue_code sec_501 where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non-exempt purpose and operating in this manner jeopardizes the organization’s exempt status sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social welfare reg c -1 a ii states that social and recreational activities are not social welfare activities however even if a substantial part of an organization's activities consists of social functions for the benefit pleasure and recreation of its members it may qualify for exemption under sec_501 if it is primarily engaged in social welfare activities form 886-acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items year period ended org xx xx xx internal_revenue_code sec_501 applicable to all sec_501 organizations requires that no net_earnings inure to the benefit of any private_shareholder_or_individual with respect to such organization taxpayer’s position taxpayer's position is that the club’s exempt status should be modified to an organization that is exempt under sec_501 -social welfare organization org is a membership_organization that conducts and supports activities that better the community as a whole for the years under examination the org made the following donations to the community with the amount of investment_income represented directly below it total grants and similar amounts paid total investment_income 20xx dollar_figure dollar_figure 20xx dollar_figure dollar_figure 20xx dollar_figure dollar_figure the grants and donations were made to other organizations in the community of city state to help them support their missions those organizations include but are not limited to recepient-1 for educational costs of catholic schools and recepient-2 for cost of retreats church functions and facilities the club notes that the grants and donations made year ending december 20xx is over of their investment_income and over in years ending december 20xx and december 20xx government’s position org has exceeded the threshold permitted in public law for organizations exempt under sec_501 on a recurring basis during tax years ending december 20xx december 20xx and december 20xx in addition although an organization that is exempt under sec_501 -social welfare organization is a membership_organization that conducts and supports activities that better the community as a whole the org does not meet all the requirements to be exempt under this code section internal_revenue_code sec_501 provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the form 886-acrev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayet explanation of items department of the treasury - internal_revenue_service year period ended org xx xx xx promotion of social welfare making contributions albeit to organizations within a community does not mean that the club is engaged in social welfare activities the club cannot qualify under this section of the code as it merely makes grants and or contributions to other charitable organizations it is possible that the club could qualify as a private_foundation but it would need to apply for such status the important point here is that the club simply accrues investment_income and provides grants periodic meetings to discuss social welfare are held however activities using individuals to promote neither social welfare nor other forms of services that would lend itself to the promotion of social welfare exists consequently revocation of the org exempt status as an organization exempt under sec_501 is warranted conclusion org no longer qualifies for exemption under sec_501 of the internal_revenue_code as the investment_income has exceeded the threshold permitted in public law therefore exempt status under sec_501 of the internal_revenue_code should be revoked effective may 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx note if you are planning to appeal the proposed revocation please refer to publication which is enclosed appeal should contain statement of facts declared true under penalties of perjury please refer to publication page for example of statement signed under penalties of perjury form 886-acrev department of the treasury - internal_revenue_service page -5-
